Citation Nr: 0800873	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active duty from May 1969 to May 1971, 
including honorable service in the Republic of Vietnam from 
September 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  In August 
2007, the veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge.  

In June 2007, the veteran submitted a claim of entitlement to 
service connection for an anxiety disorder and depression.  
The claim has not been adjudicated and is not before the 
Board for appellate consideration.  As such, it is referred 
to the RO for appropriate action.

The veteran's former spouse filed a claim for apportionment 
of the veteran's VA compensation benefits.  That claim will 
be addressed in a separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having PTSD 
that may be related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In September 2004, February 2005, March 2005, and September 
2006, the RO sent the veteran letters informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  
The Board finds that the content of the aforementioned 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Additionally, a November 2005 SOC and several SSOCs provided 
the veteran with additional opportunities to submit evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Following a complete review of the record, the Board finds 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file; neither the veteran nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is, therefore, the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice.  As such, the 
presumption of prejudicial error as to such notice does not 
arise in this case.

With regard to a VA examination, the Board notes that the 
veteran has on at least two occasions requested that he be 
scheduled for a VA examination regarding his claim for 
service connection for PTSD.  Because there is no verifiable 
stressor in this case and the veteran's medical treatment 
records do not include a diagnosis of PTSD, the Board finds 
that an examination and/or medical opinion is not required in 
this matter under 38 C.F.R. § 3.159(c)(4).  Also see McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the 
Board finds that VA has satisfied its duty to assist the 
veteran and there would be no useful purpose served in 
remanding this matter for more development.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Finally, to whatever extent the decision of the Court in 
Dingess  requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision as the underlying claim herein is being denied and 
downstream matters are moot.  Moreover, the veteran was 
notified of the Dingess precedent in the June 2006 SSOC and 
in a September 2006 letter.  Accordingly, the Board now turns 
to the merits of the veteran's claim.

The veteran asserts that he has post-traumatic stress 
disorder as a result of service in the Republic of Vietnam.  
He testified before the Board that there was one instance of 
his fearing for his life when his truck was fired upon on his 
way from Saigon to Long Bien.  The veteran did not give 
specifics of the incident nor did he provide any information 
as to current treatment for PTSD associated with the event.  
He simply stated that he was determined to have psychiatric 
symptoms when he was being treated at VA recently for 
prostate cancer.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App 128 (1997).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Service medical records show no report of psychiatric 
disability nor any diagnosis of such.  Service personnel 
records show that the veteran served in the Republic of 
Vietnam, in Saigon, from September 1970 through May 1971.  
His principal duties while in Vietnam were supply clerk and 
then armorer, unit supply specialist.  The veteran was 
discharged from service in May 1971 without a diagnosis of 
psychiatric disability.

VA treatment records dated from 2003 through 2007 show that 
the veteran received treatment in the mental health clinic 
for anxiety, depression, and an adjustment disorder.   In 
January 2004, diagnoses included rule out PTSD, depression, 
and anxiety.  In April 2004, it was noted that the veteran 
did not meet the criteria for a diagnosis of PTSD and that 
there was no evidence of PTSD.

Treatment records from the Vet Center in Jackson show that in 
January 2004 the veteran's symptoms were found to be 
consistent with depression and an adjustment disorder.  
Additional treatment records dated from 2004 through 2007 
show that the veteran participated in a veterans/combat 
support group and also received individual therapy.  He was 
found to have various PTSD symptoms and diagnoses included 
sub-diagnostic PTSD and depression.  In February 2006, it was 
noted that the veteran continued to experience PTSD symptoms 
in the form of anger outbursts, social isolation, re-
experiencing thoughts about combat, and hypervigilance; it 
was noted that his symptoms were consistent with sub-
diagnostic PTSD.  

In January 2005, the veteran submitted a stressor statement 
and reported that he feared for his life the entire time he 
was in Vietnam.  He stated that he was exposed to incoming 
enemy fire day and night and was exposed to dangerous 
situations involving incoming enemy fire, including sniper 
attacks.  He reported that his duties included being escorted 
in military convoys that hauled supplies, including machine 
parts, ammunition, and food, and that sometimes they would be 
pinned down for hours due to incoming enemy fire, including 
sniper fire. 

In a May 2007 memorandum, the RO made a formal finding of a 
lack of information required to corroborate the veteran's 
stressors associated with his claim for service connection 
for PTSD.  Since that time, the veteran has not provided more 
specific information; however, at this August 2007 hearing 
before the Board he stated that one incident occurred about 
four or five months into his tour in Vietnam.  He also 
testified that the whole time he served in Vietnam he felt 
that his life was at risk.  The veteran stated that he served 
in a single supply unit in Vietnam and that he was in supply 
vehicles that were fired upon.  He testified that the last 
two months he was in Vietnam he was working in the supply 
room and did not make any supply runs.

Given the evidence as outlined above, the Board finds that 
the veteran reported combat stressor events, but there is no 
evidence that he engaged in combat with the enemy so as to 
accept the stressors without independent verification.  The 
Board notes, however, that whether the veteran's stressor 
events have been verified or are capable of verification is 
not for consideration at this point because the threshold 
issue of a currently diagnosed disability is not present.  
Specifically, the medical evidence does not include a 
diagnosis of PTSD.  

VA treatment records and records from the Vet Center show 
that while the veteran has been shown to have PTSD symptoms, 
his diagnosis has been sub-diagnostic PTSD, as well as 
anxiety, depression, and an adjustment disorder.  
Additionally, in April 2004, VA treatment records show that 
the veteran did not meet criteria for a diagnosis of PTSD and 
there was no evidence of PTSD.  Thus, the competent medical 
evidence of record does not show a current disability of 
PTSD.  

The Board appreciates the veteran's testimony regarding his 
belief that he has a psychiatric disorder as a result of his 
service in Vietnam and that he recalls being told that he has 
post-traumatic stress.  His statements, standing on their 
own, however, are not sufficient to establish a diagnosis of 
PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


